Citation Nr: 9926415	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  98-10 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the appellant is entitled to recognition as the 
veteran's surviving spouse for VA benefit purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel



INTRODUCTION

The veteran had active service from March 1967 to March 1970.  
He died on March [redacted], 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The appellant was legally married to the veteran on 
August 11, 1997.

2.  The veteran died on March [redacted], 1998, approximately 
eight months after their marriage.

3.  The veteran and appellant had no children born of this 
marriage or at any other time.


CONCLUSION OF LAW

The appellant is not entitled to recognition as a surviving 
spouse of the veteran for VA benefit purposes.  38 U.S.C.A. 
§§ 1304, 1541, 5107 (West 1991); 38 C.F.R.     § 3.54 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
the veteran's death.  She maintains that the veteran's death 
is related to his military service and further, that lack of 
medical care by the St. Louis VA Medical Center hastened the 
veteran's death.  The RO denied the appellant's claim on the 
basis that the appellant is not entitled to recognition as a 
surviving spouse of the veteran for VA benefit purposes.  For 
the reasons set forth below, the Board agrees.

The facts of this case are not in dispute.  The veteran had 
active service from March 1967 to March 1970.  The appellant 
and the veteran were lawfully married on August 11, 1997.  A 
Certificate of Death shows that the veteran died on March [redacted], 
1998, as a result of cardiopulmonary disease due to colon 
carcinoma with metastasis.  The appellant filed a claim for 
death benefits (VA Form 21-534) in April 1998, indicating 
that no child was born during or before her marriage to the 
veteran.

According to applicable VA law and regulations, a "surviving 
spouse" means a person of the opposite sex whose marriage to 
the veteran meets the requirements of §  3.1(j) and who was 
the spouse of the veteran at the time of the veteran's death 
and: (1) who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death except 
where there was a separation which was due to the misconduct 
of, or procured by, the veteran without the fault of the 
spouse; and (2) except as provided in § 3.55, has not 
remarried or has not since the death of the veteran and after 
September 19, 1962, lived with another person of the opposite 
sex and held himself or herself out openly to the public to 
be the spouse of such other person.  38 C.F.R. § 3.50 (b).

Death pension may be paid to a "surviving spouse" who was 
married to the veteran: (1) one year or more prior to the 
veteran's death, or (2) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage, or (3) prior to May 8, 1985, if the veteran served 
during the Vietnam era.  38 U.S.C.A.              § 1541(f); 
38 C.F.R. § 3.54(a).

Dependency and Indemnity Compensation (DIC) payable under 38 
U.S.C.A.           § 1310(a) may be paid to the surviving 
spouse of a veteran who died on or after January 1, 1957, who 
was married to the veteran: (1) before the expiration of 15 
years after the termination of the period of service in which 
the injury or disease causing the death of the veteran was 
incurred or aggravated, or (2) for 1 year or more, or (3) for 
any period of time if a child was born of the marriage, or 
was born to them before the marriage.  38 U.S.C.A. §§ 1304, 
1310(a); 38 C.F.R. § 3.54(c).

In reviewing the evidence of record, and applying the facts 
in this case to the above criteria, the Board must conclude 
that the appellant does not qualify for either death pension 
or DIC benefits as a surviving spouse of the veteran.  The 
undisputed evidence set forth above indicates that she and 
the veteran were lawfully married on August 11, 1997.  
Nevertheless, the veteran died on March [redacted], 1998, less 
than eight months after their marriage.  In addition, a child 
was not born to them at any time, and they were not married prior 
to May 8, 1985.  With respect to DIC benefits, the Board 
further notes that their marriage in 1997 did not occur 
within 15 years of the veteran's separation from service in 
1970.  Accordingly, none of the requirements for establishing 
eligibility for VA benefits as a surviving spouse of a 
veteran has been satisfied.

Based on the foregoing, the appellant's claim lacks legal 
merit under the applicable laws and regulations.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that in a case where the law is dispositive, the claim should 
be denied because of lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Under these 
circumstances, the appeal is denied.

ORDER

The appellant is not entitled to recognition as a surviving 
spouse for the purposes of VA benefits, and the appeal is 
denied as a matter of law.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

